456 F.2d 253
Marian CHAIS-SHULMAN, J. D., Plaintiff-Appellant,v.BANK OF AMERICA TRUST NO. 54212, etc., Defendant-Appellee.
No. 71-2968.
United States Court of Appeals,Ninth Circuit.
March 14, 1972.Rehearing Denied April 19, 1972.

Marian Chais-Shulman, J. D., in pro. per.
N. Stanley Leland, of Leland, Hoffman & Kalik, Beverly Hills, Cal., for defendant-appellee.
Before HUFSTEDLER, WRIGHT and TRASK, Circuit Judges.
PER CURIAM:


1
Appellant tried in vain to recover on a promissory note payable to her on demand and dated August 25, 1944.  She filed a creditor's claim against the estate of the maker in a California Probate Court but when the claim was rejected, as it should have been, did not file suit on the rejected claim.  It thus became barred forever.  Cal.Probate Code Sec. 714.


2
Appellant then filed an action to "determine validity" of the note in the Superior Court of Los Angeles County, was unsuccessful, and failed to appeal.


3
Finally, a complaint was filed in the district court "For Affirmation of Valid Bearer Note."  The court on its own motion dismissed the complaint and she appeals.


4
First of all, there is no jurisdiction asserted under 28 U.S.C. Sec. 1332, and probably could not be, because both parties are citizens of the same state.  Neither is any other ground asserted to establish jurisdiction, as required by Fed.R.Civ.P. 8(a) (1).  Second, appellant is barred by the doctrine of res judicata, and the note is unenforceable because of limitations.


5
The judgment must be affirmed.